Proceeding pursuant to CPLR article 78 to review so much of a determination of the New York State Department of Motor Vehicles dated November 15, 2001, as affirmed so much of a determination of an Administrative Law Judge of the New York State Department of Motor Vehicles, dated January 10, 2001, as, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a penalty.
Adjudged that the determination is confirmed insofar as reviewed, with costs, the petition is denied, and the proceeding is dismissed on the merits.
Judicial review of a determination rendered by an administrative body after a hearing is limited to whether the determination is supported by substantial evidence upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of Liuzzo v State of New York Dept. of Motor Vehs. Appeals Bd., 209 AD2d 618 [1994]). A reviewing court will not undertake the functions of weighing evidence and assessing credibility, as those issues are committed to the discretion of the Administrative Law Judge (see Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]).
The determination that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10) is supported by substantial evidence, and we decline to disturb it. Smith, J.E, McGinity, H. Miller and Rivera, JJ., concur.